         Case 1:19-mc-00164-RCL Document 5-1 Filed 12/18/19 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
In Re Application of                       )
                                           )
THE ATTORNEY GENERAL OF                    )
THE BRITISH VIRGIN ISLANDS                 )                Misc. Case No. 1:19-mc-00164-RCL
                                           )
               Applicant                   )
                                           )
for Judicial Assistance to Obtain Evidence )
for Use in a Foreign Proceeding Pursuant   )
to 28 U.S.C. § 1782                        )
__________________________________________)


                                          EXHIBIT A

        (PROPOSED) SUR-REPLY TO THE REPLY OF LESTER HYMAN TO THE
           APPLICANT’S OPPOSITION TO THE MOTION TO INTERVENE

   I.        INTRODUCTION

        1.     This Sur-reply to the Reply of Lester Hyman to the Applicant’s Opposition to the

Motion to Intervene (the “Sur-reply”) assumes familiarity with all prior filings in this Case, and

capitalized terms in this Sur-reply not defined herein have the same definitions as provided in the

Applicant’s other filings in this Case.

        2.     On November 26, 2019, Mr. Hyman filed a Reply, Reply of Lester Hyman to the

Applicant’s Opp’n to the Mot. to Intervene, ECF No. 4, in connection with his Rule 24 Motion,

Mot. of Lester Hyman to Intervene, ECF No. 2, and accompanying exhibit filed on

November 5, 2019, Ex. A, ECF No. 2-1. In his Reply, Mr. Hyman introduced for the first time a

plethora of wildly inaccurate “facts” and arguments such that they constitute new “facts” and

arguments invented by Mr. Hyman upon filing his Reply that the Applicant can only first address


                                                1
           Case 1:19-mc-00164-RCL Document 5-1 Filed 12/18/19 Page 2 of 7




in this Sur-reply. This Sur-reply does not address each newly introduced false fact and argument

but only focuses on those newly invented “facts” that are particularly egregious, all of which could

potentially mislead or confuse this Court. The Applicant’s lack of addressing other newly

introduced false facts and argument in this Sur-reply does not equate to agreement with those

“facts” and argument; it simply acknowledges the unusual nature of a sur-reply, which should

focus on a targeted set of new matters first introduced in a reply.

    II.        IN HIS REPLY, MR. HYMAN HAS WEAVED TOGETHER COMPLETELY
               FICTIONAL “FACTS” OUT OF WHOLE CLOTH. THEY HAVE THE
               POTENTIAL TO MISLEAD AND CONFUSE THIS COURT.

          3.     Perhaps the most egregious of Mr. Hyman’s fictitious “facts” introduced in his

Reply is his claim that the § 1782 application in Consorcio Ecuatoriano de Telecomunicaciones

S.A. v. JAS Forwarding (USA), Inc. (In re Consorcio Ecuatoriano de Telecomunicaciones S.A.),

747 F.3d 1262 (11th Cir. 2014) contained “two sworn declarations that litigation was actually

forthcoming and not contingent on the outcome of discovery.” Reply 9. Nothing in CONECEL

mentions anything about the sworn declarations stating that litigation was actually forthcoming

and not contingent on the outcome of discovery, and nothing in the declarations themselves states

that. Ex Parte Appl. for Judicial Assistance in Obtaining Evid. for Use in a Foreign Tribunal

Pursuant to 28 U.S.C. § 1782 and Incorporated Mem. of Law, Ex. 1-2, In re Consorcio Ecuatoriano

de Telecomunicaciones S.A., No. 10-mc-22320 (S.D. Fla. Jul. 14, 2010), ECF No. 1. What the

declaration does say is

          CONECEL could have the right to initiate civil action for collusion against
          Lucy Egas Ribandeira, Germania Narváez, and possibly other persons, in the event
          that liability can be established. Through its application pursuant to the section
          1782 statute, CONECEL seeks evidence to complete its investigation and for use
          in the potential civil action for collusion.

Id. Ex. 1 ¶ 17. It further states,


                                                  2
         Case 1:19-mc-00164-RCL Document 5-1 Filed 12/18/19 Page 3 of 7




       The evidence and testimony that CONECEL seeks to obtain with this application,
       based on 28 U.S.C. § 1782, are necessary to prove the overbilling by JAS Ecuador
       during the period from 2002 to 2008, the possible involvement of
       Lucy Egas Ribadeneira and Germania Narváez (and possibly others) in the process,
       as well as possible collusion against CONECEL. The evidence and testimony
       requested in this application will be used in the potential civil action for collusion
       and, separately, in the contemplated private criminal action by CONECEL against
       Lucy Egas Ribadeneira, Germania Narváez and possible accomplices.

Id. Ex. 1 ¶ 21. The Applicant fails to see any evidence that CONECEL stated that litigation was

actually forthcoming and not contingent on the outcome of discovery where CONECEL’s Legal

and Compliance Director referred to a “potential civil action,” Id. Ex. 1 ¶ 17, and stated that

“CONECEL could have the right to initiate civil action . . . in the event that liability can be

established,” Id. Ex. 1 ¶ 21 (emphasis added). 1 The CONECEL court also noted that the

contemplated Ecuadorian civil action was pending until the completion of the discovery requested

in CONECEL’s § 1782 application, contrary to Mr. Hyman’s fictional assertion that the

contemplated Ecuadorian civil action was not contingent on § 1782 discovery. CONECEL, 747



1
  The second sworn declaration in the § 1782 application was from CONECEL’s attorney in
ongoing arbitration proceedings, which was irrelevant in CONECEL and the order from the district
court as both courts focused exclusively on the contemplated court proceedings. CONECEL had
sought § 1782 discovery for use in distinct proceedings against differing parties: (1) contemplated
civil (and possibly criminal) actions in an Ecuadorian court and (2) ongoing arbitration
proceedings. The evidence sought on discovery was identical for both proceedings. Neither the
CONECEL court nor the district court reached whether an arbitration proceeding was a foreign
tribunal for § 1782 purposes, CONECEL, 747 F.3d at 1269-70 n.4, since both courts found that
the contemplated actions in an Ecuadorian court qualified as a foreign proceeding, Id. at 1267,
1269-70, and § 1782 does not restrict the applicant from using evidence obtained through § 1782
for other purposes beyond the initial § 1782 application, see, e.g., Bouvier v. Adelson (In re Accent
Delight Int’l Ltd.), 869 F.3d 121, 135 (2d Cir. 2017) (citing Ward v. United States (In re CPS of
U.K.), 870 F.2d 686, 693 n.11 (D.C. Cir. 1989)). The first sworn declaration was by CONECEL’s
Legal and Compliance Director in support of the application for discovery for use in the
contemplated court proceedings. Arguably, the second sworn declaration in support of the
arbitration proceedings was not relevant to either the CONECEL or the district courts. In any
event, the second sworn declaration also—logically, since the arbitration proceeding was ongoing
rather than contemplated at the time of the § 1782 application—does not contain any statement
that could be interpreted as anything remotely akin to “that litigation was actually forthcoming and
not contingent on the outcome of discovery,” Reply 9.
                                                 3
         Case 1:19-mc-00164-RCL Document 5-1 Filed 12/18/19 Page 4 of 7




F.3d at 1271 (“CONECEL claims that it has not yet brought any action against its former

employees because it is still waiting for the evidence it seeks pursuant to the instant discovery

application.”). As with much of his Reply, only through the introduction of make-believe “facts”

can Mr. Hyman attempt to distinguish this highly relevant and analogous case from the facts in his

predicament.

       4.      Mr. Hyman continues this pattern of inventing new “facts” and introducing them in

his Reply when he says, “the one consistent statement that the BVIAG has made throughout its

briefing in this case: That it would not initiate proceedings against Mr. Hyman until at least 60

days after the conclusion of discovery offered by this court,” Reply 14, and “a lawsuit would not

commence until 60 days ‘after the conclusion of discovery in the United States,’” Reply 7 (quoting

Resp. ¶ 23). The Applicant has consistently said that exactly zero times. See Resp. ¶ 23 (“the

foreign proceedings are imminent, likely to be filed within sixty days after the conclusion of

discovery in the United States,” citing Appl. ¶ 25 (quoting Appl. Ex. MSK ¶ 78, ECF No. 1-1, “I

estimate that a claim will be launched within sixty days following the conclusion of discovery

hereunder” (emphasis added))).

       5.      Mr. Hyman further claims that the Applicant’s primary request for the BVI’s client

file in the Response, Mem. in Opp’n to (1) Lester Hyman’s R. 24 Mot. to Intervene and (2)

Lester Hyman’s Opp’n to the Att’y Gen. of the Virgin Is.’s Appl. for Judicial Assistance to Obtain

Evid. for Use in a Foreign Proceeding Pursuant to 28 U.S.C. § 1782, ECF No. 3, was “a significant

departure from its own application.” Reply 2. However, the Applicant’s very first request for

relief sought in the Application is Mr. Hyman’s “entire client file for the BVIG,” Appl. ¶ 45, and

that the request for “bank statements, tax returns, and associated records and communications,” Id.

¶ 12, was in addition to the request for the BVI’s client file. Id. The Applicant has been entirely



                                                4
         Case 1:19-mc-00164-RCL Document 5-1 Filed 12/18/19 Page 5 of 7




consistent since filing the initial Application as to the scope of the relief he respectfully seeks from

this Court.

        6.      Mr. Hyman also invents the new fanciful “fact” that he “responded to a narrow

request for documents reflecting written communications regarding a single issue pertaining to the

proposed extension of an airport in the BVI.” Reply 2-3. In fact, Mr. Hyman responded to the

Applicant’s current attorneys’ request that Mr. Hyman “provide, as a matter of urgency, your file

(both paper file and electronic file including all emails) regarding the above [BV Airways Inc and

associated companies] matter to us to assist in our investigations.” Appl. Ex. MSK-1, at 151, ECF

No. 1-2 (emphasis added). The Applicant’s current attorneys’ request to Mr. Hyman was for the

entire file regarding the failed airline venture and not narrowly limited to any proposed airport

extension.

        7.      However, continuing this theme, Mr. Hyman also states for the first time that “[i]f

what the BVIAG is seeking are merely written communications regarding the proposed airport

extension, the BVIAG has offered no reason to believe Mr. Hyman has any such documents.”

Reply 3. In fact, the Applicant has produced such a document: an email from Mr. Hyman to the

former Premier regarding, inter alia, the airport extension! Appl. Ex. MSK-1, at 26. The

production of such a document by the Applicant after Mr. Hyman misrepresented to his former

client’s current attorneys not just that he did not have it but rather that it never existed in the first

place for the now demonstrably false reason that there were no written documents because of his

manifestly bogus assertion that all communications were done telephonically or in-person is more

than sufficient reason to “believe” that Mr. Hyman has concealed responsive documents that he is

under a duty to hand over upon his former client’s current attorneys’ demand; in fact, it is

affirmative evidence of actual concealment.



                                                   5
         Case 1:19-mc-00164-RCL Document 5-1 Filed 12/18/19 Page 6 of 7




       8.      In his Reply, Mr. Hyman further makes up that the Applicant “has provided no

explanation as to why it has not used those mechanisms to do so,” Reply 3, when discussing

“existing legal mechanisms under BVI law that would allow it to request its client file from

Mr. Hyman.” Id. However, the Applicant has, in fact, explained that he “could obtain the

requested discovery at this stage from the BVI High Court if Mr. Hyman, the Third-party

Respondents, and the evidence sought were in the BVI rather than in the United States.” Resp.

¶ 48 (emphasis added).

       9.      In his Reply, Mr. Hyman variously claims that “[t]he BVIAG makes a new factual

assertion wholly absent from its application: the BVIAG claims it already has sufficient evidence

of its purported claims against Mr. Hyman to allow it to file suit against him in the BVI,” Reply 2

that the Applicant asserts that “it presently has sufficient evidence to support its purported claims

to file suit in the BVI,” Reply 6, “that the BVIAG recognizes that it does not presently have

sufficient evidence of its purported claims to file suit in the BVI,” Reply 7, that the Applicant does

not have “any evidence of wrongdoing,” Reply 9, that the Applicant asserts “that it has sufficient

evidence to file a lawsuit in the BVI,” Reply 10, that the Applicant now claims that “it has

sufficient evidence to file its claims against Mr. Hyman in the BVI,” Reply 13, and that the

Applicant now claims that he “has enough evidence to file a complaint against Mr. Hyman in the

BVI,” Reply 18-19. Leaving aside the internal inconsistencies of Mr. Hyman’s conflicting

assertions within the Reply, what the Applicant has actually said is that he can meet the

particularized pleading standards and “[w]hat the Applicant seeks through the Application is not

evidence in a general sense but rather cogent objective evidence . . . to meet the evidentiary

standard in the BVI High Court.” Resp. ¶ 45. Mr. Hyman persistently elides the BVI’s required

(1) pleading and (2) evidentiary standards when alleging facts of fraud and/or dishonesty despite



                                                  6
           Case 1:19-mc-00164-RCL Document 5-1 Filed 12/18/19 Page 7 of 7




the filing standard being clearly stated in the Application, “heightened pleading requirement based

on cogent objective evidence.” Appl. ¶ 30.

   III.         CONCLUSION

          10.     As previously stated in paragraph 2, supra, there are many more newly introduced

falsehoods in Mr. Hyman’s Reply, and their lack of being addressed in this Sur-reply in no way

means that the Applicant agrees with them. The fact that Mr. Hyman resorts to inventing

fantastical “facts” and introducing them for the first time in his Reply is telling about just how

weak his position is, and the Applicant respectfully asks this Court to consider that and exercise

its discretion in favor of granting the requested relief in the Application.



(December 18, 2019)                            Respectfully submitted,


                                               /s/ Markus A. Stadler
                                               Markus A. Stadler
                                               D.C. Bar No. 1046805
                                               Attorney for the Applicant

                                               MARTIN KENNEY & CO.
                                               P. O. Box 4740
                                               Road Town
                                               Tortola VG1110
                                               British Virgin Islands
                                               (284) 494-2444
                                               mstadler@mksolicitors.com




                                                  7
